NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 21, 2017*
                              Decided December 29, 2017

                                         Before

                            DIANE P. WOOD, Chief Judge

                            JOEL M. FLAUM, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 16-4273

RICHARD M. SMEGO,                             Appeal from the United States District
     Plaintiff-Appellant,                     Court for the Central District of Illinois.

      v.                                      No. 13-3068

SHAN JUMPER, et al.,                          Colin S. Bruce,
    Defendants-Appellees.                     Judge.

                                       ORDER

       Richard Smego, a civil detainee, brought this suit under 42 U.S.C. § 1983 against
various clinicians at the Treatment and Detention Facility in Rushville, Illinois.
As relevant to this appeal, he alleged that the defendants violated the Fourteenth
Amendment by failing to provide adequate mental-health treatment and forcing him to
share a cell with other detainees. The district court entered summary judgment for the



      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C).
No. 16-4273                                                                          Page 2

defendants, ruling that a reasonable jury could not find for Smego on either claim.
We agree with that assessment and thus affirm.

       Over twenty years ago, Smego abducted and sexually assaulted a 14-year-old
boy at gunpoint, leading to convictions for aggravated criminal sexual abuse,
aggravated kidnapping, and sexual violence. He was released from prison in 2002, but
his parole was revoked three years later when he was arrested for another sexual
assault of a minor. The state then petitioned for Smego to be adjudicated a “sexually
violent person” under the Illinois Sexually Violent Persons Commitment Act, 725 ILCS
207/1–99. The Act authorizes civil detention when a court finds that a sex offender has a
mental disorder that makes it “substantially probable” he will engage in future acts of
sexual violence. See 725 ILCS 207/5(f), 207/40. Smego agreed to be committed based on
his criminal history and the opinions of two psychologists who diagnosed him with
paraphilia, i.e., abnormal sexual desire, involving attraction to non-consenting
adolescents. See In re Commitment of Smego, No. 2-16-335, 2017 WL 4988665 (Ill. Ct. App.
Nov. 2, 2017) (upholding denial of petition for conditional release).

        Smego, a frequent litigant,1 asserts that the defendants exhibited deliberate
indifference to his welfare by (1) failing to provide adequate treatment for his paraphilia
and posttraumatic stress disorder, and (2) assigning him roommates he perceives as
physically and sexually aggressive. (It is unlikely that the eight defendants participating
in this appeal had comparable degrees of responsibility for the actions or omissions
Smego complains about, but the parties discuss the defendants’ potential liability as a
group, making no effort to distinguish them as individuals.)

        Because Smego is a civil detainee—not a prisoner—his claims derive from the
Fourteenth Amendment’s guarantee of due process, not the Eighth Amendment’s right
to be free from cruel and unusual punishment. See Hughes v. Farris, 809 F.3d 330, 334
(7th Cir. 2015). In prior cases we have said that the protections afforded by these
constitutional amendments are “functionally indistinguishable” in the context of a claim

       1  See, e.g., Smego v. Payne, 854 F.3d 387 (7th Cir. 2017) (upholding jury verdict in
favor of clinicians accused of retaliation and deliberate indifference); Smego v. Hankins,
681 F. App’x 506 (7th Cir. 2017) (upholding entry of summary judgment for grievance
officers accused of retaliation); Smego v. Scott, 695 F. App’x 971 (7th Cir. 2017)
(upholding entry of summary judgment in suit arising from temporary air-conditioning
outage); Smego v. Mitchell, 645 F. App’x 523 (7th Cir. 2016) (upholding jury verdict
against dentist accused of deliberate indifference).
No. 16-4273                                                                          Page 3

about inadequate medical care. See Smego v. Mitchell, 723 F.3d 752, 756 (7th Cir. 2013);
Brown v. Budz, 398 F.3d 904, 910 (7th Cir. 2005). But these cases have been called into
question by Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), which applied a purely
objective standard to a detainee’s excessive-force claim without regard to any subjective
component. See Collins v. Al-Shami, 851 F.3d 727, 731 (7th Cir. 2017). We have not
decided whether the reasoning in Kinglsey extends beyond claims of excessive force.
See Collins, 851 F.3d at 731; but see Darnell v. Pineiro, 849 F.3d 17, 36 (2d Cir. 2017)
(applying objective-reasonableness standard to detainee’s conditions-of-confinement
claim); Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (en banc) (same
with failure-to-protect claim). But we need not resolve this issue now, because even
under the less demanding objective-reasonableness standard, Smego would not prevail.

        In this court Smego raises three challenges to the grant of summary judgment for
the defendants on his claim that his mental-health treatment is constitutionally
inadequate. First, he maintains that some of the defendants were not licensed under the
Illinois Sex Offender Evaluation and Treatment Provider Act, 225 ILCS 109/1–999. The
Act, which took effect in 2014, requires that those who provide sex-offender treatment
to civil detainees have a license to do so. A detainee’s allegation that his treatment
providers lack such licenses, we held in Hughes v. Dimas, 837 F.3d 807 (7th Cir. 2016),
may in some circumstances state a claim under the Fourteenth Amendment. Because
some of the defendants participated in Smego’s treatment before they obtained licenses
under the SOETP Act, he maintains that his sex-offender treatment was
unconstitutional.

       As the district court properly found, the record belies any concern about the
defendants’ qualifications. The very documents Smego introduced to prove this claim
show that most of the defendants obtained licenses under the SOETP Act within a few
months of its taking effect in July 2014. See Ill. Pub. Act 98-612 (delaying effective date
of the Act to July 1, 2014). Those same documents also reveal that several of the
defendants obtained other relevant licenses long before Smego’s arrival at Rushville; for
example, defendant Shan Jumper, the facility’s executive clinical director, has been a
licensed clinical psychologist for over 17 years. Given this record, a reasonable jury
could not accept Smego’s contention that the defendants are unqualified to provide
sex-offender treatment.

       Related to this last challenge, Smego also suggests that his progress in
sex-offender treatment has been delayed by frequent turnover among the clinical staff.
He explains that each time his primary therapist changes he is “forced to discard the
No. 16-4273                                                                             Page 4

work he had already done as now worthless, effectively resetting his treatment back to
the beginning.” But he cites nothing other than his lay opinion to support the notion
that these staffing changes have impaired his treatment. And he does not explain what,
if anything, the named defendants could have done to mitigate this alleged problem.
A reasonable jury could not find for Smego based on his mere dissatisfaction with his
treatment. Cf. Ortiz v. Webster, 655 F.3d 731, 738 (7th Cir. 2011) (recognizing that even
difference of opinion between physicians would rarely establish malpractice).

        In a challenge to the adequacy of his care addressing his PTSD, Smego faults the
defendants for not offering him group therapy. No one on the clinical staff at Rushville
has diagnosed him with PTSD, but a psychologist retained to testify on his behalf in
another case diagnosed him in 2012 with that condition. Smego seems to think that the
defendants should have taken the initiative to enroll him in a PTSD-specific therapy
group. Yet, as the district court noted, Smego submitted no evidence that group therapy
is necessary to treat PTSD, and until this litigation began Smego never sought treatment
for this condition from his doctor or psychiatrist. On this record, we do not see how a
reasonable jury could find the defendants even negligent, a level of culpability that is
“categorically beneath the threshold of constitutional due process.” Kingsley, 135 S. Ct.
at 2472 (quoting County of Sacramento v. Lewis, 523 U.S. 833, 849 (1998)).

        Smego also challenges the grant of summary judgment on his claim that the
defendants assigned him a series of roommates who, he says, were known
troublemakers. This claim fares no better. To begin, it is unclear from the record
whether any of the defendants had any personal involvement in the assignments.
But even assuming that some of them were involved in that process, a jury could not
find for Smego. Aside from one bizarre incident in which Smego says that a roommate
dropped a mechanical pencil on his leg, he does not allege that any of his roommates
actually injured him. Smego’s subjective fear of harm that never materialized does not
itself give rise to a constitutional claim. See Calhoun v. DeTalla, 319 F.3d 936, 939 (7th Cir.
2003) (“[N]ot every psychological discomfort a prisoner endures amounts to a
constitutional violation”); Babcock v. White, 102 F.3d 267, 272 (7th Cir. 1996). Moreover,
Smego was moved to a new cell on several occasions when he reported feeling
threatened by a roommate, negating any inference that prison officials were indifferent
to his concerns.

       We have considered Smego’s remaining arguments, and none merits discussion.

                                                                                 AFFIRMED.